Citation Nr: 9924068	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, status post left hip total replacement.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, knees, and low back secondary to a 
left hip disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant; and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from July 1979 to July 
1982.

This appeal arises from a July 1997, Department of Veterans 
Affairs Regional Office (VARO), New Orleans, Louisiana, 
rating decision, which denied the appellant entitlement to 
service connection for degenerative joint disease of the hips 
and knees; and from a March 1998 rating decision which denied 
the appellant entitlement to service connection for status 
post left total hip replacement, and degenerative joint 
disease of the right hip, both knees, and low back secondary 
to his left hip disability.

A videoconference hearing was conducted before a member of 
the Board in October 1998.  The appellant submitted 
additional evidence on appeal, but indicated that he did not 
wish to waive initial review of the evidence by VARO.  As 
there had been no written waiver of the appellant's 
procedural right to have this new evidence first reviewed by 
VARO, pursuant to 38 C.F.R. § 20.1304(c) (1998), this 
additional evidence was referred by the Board to VARO for 
readjudication of the issues on appeal with consideration of 
the additional evidence, in a February 1999 decision.  
However, it is observed that, to date, such development has 
not been accomplished.  In a recent decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In view of the due process issues 
involved, the Board finds that another remand is absolutely 
necessary.



The appellant's claim is therefore, again, REMANDED to VARO 
for the following:

VARO should readjudicate the issues on 
appeal with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










